Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:sdoney@caneclark.com July 11, Via Facsimile: (202) 772-9217 and Regular US Mail Mail Stop THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F Street N.E. Washington, DC20549 Attention:Suzanne Hayes Re: Znomics, Inc. Amendment No. 3 to Registration Statement on Form S-1/A Filed June 19, 2008 File No. 333-148220 We write on behalf of Znomics, Inc., (the “Company”) in response to Staff’s letter of July 1, 2008, by Jeffrey P. Rideler, Assistant Director of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Registration Statement on Form S-1, filed June 19, 2008, (the Comment Letter”).On behalf of the Company, we are providing this response.The factual information provided herein relating to the Company has been made available to us but the Company.Paragraph numbering used for each response corresponds to the numbering used in the Comment letter. Amendment No. 3 to Form S-1/A Description of Business Status of New Products and Services, page 42 1.We note your disclosure on page 44 that in May 2008, you entered into a research and license agreement with Dr. Nikolaus trede and the University of Utah for pre-clinical compound discovery for T-Cell related Diseases of leukemia, lymphoma, auto- immune diseases and inflammation.Please revise the description of your agreement with Dr. Nikolaus Trede and the University of Utah to disclose the material terms of your agreement, including · Each parties’ benefits and obligation under the agreement; · If the agreement provides for milestone payments, quantify the aggregate amount of potential milestone payments; · If the agreement provides for royalty payments, please disclose the potential range of royalty payments (for example, “low teens” or “high-teens”) and the length of time you would be required to continue receiving those royalty payments; · Any rights you have to any discoveries made under the agreement in addition to milestone payments and royalties, such as commercialization rights, etc.; · Duration and termination provisions; and · Any other material terms. In response to this comment, under the research agreement between Znomics, Inc. and the University of Utah executed on May 6, 2008 each parties’ primary benefits and obligations are as follows: The Nikolaus Trede laboratory will consult with Znomics on selecting a diverse panel of compounds for screening using zebrafish T-cell assays to be mutually agreed upon and then screen tens of thousands of compounds from the Utah Library; develop with Znomics new kinds of T-cell assays; retest a number of hit compounds in zebrafish that had been discovered in previous Trede Lab screening work and perform additional analysis on these hits; perform cell culture and other assays using different T cell lines and other cell lines; perform validation by other means such as mass spectroscopy and test selected compounds for T-cell activity in mice; and transmit previous and new hits and data to Znomics. The University of Utah and the Trede lab will receive research payments from Znomics to fund this work and also receive a success payment on achievement of the deliverables. The workscope term is for 12 months and can be extended by mutual agreement. Znomics will have an exclusive option from the University of Utah to a worldwide license on inventions during the term of the agreement and for six months following receipt of notice of invention, involving all T-cell technology including current and future compounds of the Trede Lab at pre-negotiated terms. These terms include payment by Znomics to the University of Utah a non-refundable initial fee, milestone payments on achievement of certain events including issuance of patents, initiation of clinical phase trials and first sale of a drug.Znomics will also pay an annual maintenance fee. Znomics will pay a royalty in a low percentage range on sales of the licensed product.
